Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: coaxial cascade 111 as described in paragraph 0018 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
2.	Claim 9 is objected to because of the following informalities:  line 3 recites “300 MZz”. It is suggested this term be amended to recite “300 MHz”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, claim 9 recites the “first configuration transmits…” and the “second configuration transmits…”. However, the apparatus of claim 1 recites components for receiving a signal. It is unclear how the receiver will carry out the recited steps of claim 9 since the apparatus does not comprise any components for transmitting signals. Claim 10 is dependent on claim 9 and does not resolve this issue. Therefore, claim 10 is rejected for the same reasons stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1 and 4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Alam et al (US 2011/0237211).
	Regarding claim 1, Alam discloses an apparatus (Figures 2A-3D: apparatus 200 or 300) comprising: 
a processing device having a first input port and a second input port (Figures 2A-3D and paragraphs 0025 and 0030: some receiver units 220 may include two or more ports 221 (e.g., bandpass filter 222/LNA 224 combinations), and thus may receive signals via two or more bands.), the processing device configured to receive an upstream signal from a service group (Paragraph 0024: figure 2A illustrates a block diagram of an example of a terminal 200. Figure 1 discloses the terminals receiving signals from the base stations and the satellites.); 
a downconverter that receives the upstream signal (Figures 2A-3D: downconverters 230.) and downconverts a first portion of the upstream signal and does not downconvert a second portion of the input signal (Paragraph 0023: a multiband terminal (e.g., terminal 110b) supports operation on multiple frequency bands (e.g., cellular and PCS) and typically operates on one of the supported bands at any given moment. A multi-band terminal can communicate with different wireless communication systems operating on different frequency bands. Paragraph 0027: primary path 240 may be configured to support numerous wireless communication bands (e.g., 2G, 3G and 4G technologies), while diversity path 250 may be configured to support a subset of such bands (e.g., may not include support for 2G technologies, but may include support for 3G and 4G technologies).); and 
a switch (Figures 2A-3D: switches 214. Paragraph 0024: each receiver unit 220 may process a received signal from one or more corresponding antenna 212 via antenna switch 214 and provide a respective output signal to either of a primary path 240 and a diversity path 250.) that, in a first configuration causes the upstream signal to be received only in the first input port, and in a second configuration causes the second portion of the signal to be received in the first input port and the first portion to be received in the second input port (Paragraphs 0025 or 0030: Some receiver units 220 (e.g., may include two or more ports 221 (e.g., baseband filter 222/LNA 224 combinations) and thus may receive signals via two or more bands. Other receiver units 220 (e.g., receiver units 220g and 220i) may include a single port 221, thus enabling receipt of signals via a single band. Figure 3a provides an example of the signal being received only via the first port or via two ports since the switch will control the output signals to the ports.).  
Regarding claim 4, Alam discloses including a bandpass filter associated with the downconverter and which separates the first portion from the second portion (Paragraphs 0025 or 0030: each receiver unit 220 may include one or more bandpass filters configured to receive a signal from a corresponding switch 214, pass signal components in the band of interest and remove out-of-band noise and undesired signals. Paragraph 0004: each receive path includes various circuit blocks (e.g., amplifiers, filters, mixers, and so on.) used to condition and process a received signal at a designated frequency band from an associated antenna.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al (US 2011/0237211) in view of Rea Zanabria et al (US 2017/0359602).
Regarding claims 2 and 3, Alam discloses the apparatus stated above. Alam does not disclose the apparatus residing in a head end of a CATV network. Rea Zanabria discloses the system shown in figure 1. Rea Zanabria discloses the distribution nodes 131-135 receives packets and generates downstream RF waveforms according to the content of the received packets. These generated RF waveforms are transmitted over neighborhood CATV cables 141-145 as stated in paragraph 0057. Rea Zanabria also discloses the distribution node 133 receives RF waveforms in the .

6.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al (US 2011/0237211) in view of Jeong et al (US 2006/0126569).
Regarding claim 5, Alam discloses the apparatus as stated above. Alam does not disclose where the downconverter operates in a digital domain. Jeong discloses terminal shown in figure 1B. The terminal includes a downconverter that operates in a digital domain. Paragraph 0009 discloses the receiver converts an analog signal inputted from the RF unit into the digital signal, filters the digital signal and down-converts the frequency of the data signal. Utilizing signal processing in the digital domain allows for a reduction in circuit size and power consumption. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jeong into the apparatus of Alam.
Regarding claim 6, Alam discloses the apparatus stated above. Alam does not disclose the apparatus includes an upconverter that upconverts a downstream signal 
Regarding claim 7, the combination discloses including a second processing device that adds content to the downstream signal after upconversion (Jeong: paragraph 0031: Jeong discloses the DUC and DDC 171 digitally filters a digital signal and digitally upconverts the digital signal, combines an inphase/quadrature signal to the digital signal and transmits the data signal to the D/A 172 in the uplink path.).  
Regarding claim 8, the combination discloses where the second processing device includes the downconverter and includes the upconverter (Jeong: Figure 1B and paragraph 0031: Jeong discloses the DUC and DDC 171 digitally filters a digital signal and digitally upconverts the digital signal, combines an inphase/quadrature signal to the digital signal and transmits the data signal to the D/A 172 in the uplink path.).  

7.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al (US 2011/0237211) in view of in view of Rea Zanabria et al (US 2017/0359602 further in view of Sollner et al (US 2010/0117883). 
Regarding claim 9, Alam discloses the apparatus stated above. Alam does not disclose the apparatus is utilized in a cable TV network. Rea Zanabria discloses the system shown in figure 1. Rea Zanabria discloses the distribution nodes 131-135 receives packets and generates downstream RF waveforms according to the content of the received packets. These generated RF waveforms are transmitted over neighborhood CATV cables 141-145 as stated in paragraph 0057. Rea Zanabria also discloses the distribution node 133 receives RF waveforms in the upstream out-of-band channel 420 and converts the received RF waveforms into digital data by sampling, downconverting and decimating the signal in paragraph 0060. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to increase the functionality of the apparatus of Alam by implementing it in the system of Rea Zanabria. The down-conversion and switching of Alam can be utilized for the RF signals of Rea Zanabria for processing television signals since downconverting can take place on any RF signals. The additional application of the system will improve the capability of the invention.

Sollner discloses the communication system shown in figure 1. Figure 2A is a high level block diagram of a cable gateway 100. In general, CATV networks are asymmetric networks. In networks compliant with DOCSIS 3.0, the downstream signals 220 occupy a passband with a lower edge at either 54 to 108 MHz and an upper edge in the range of 300-1000 MHz, depending on the implementation as stated in paragraph 0040. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the entire passband of a standard for CATV. By ensuring the portions of the signal at the lower edge and the portion of the signal at the upper edge are recovered, the system will operate effectively. Being compliant with the DOCSIS standard will also improve the functionality of the apparatus of the combination of Alam and Jeong.
Regarding claim 10, the combination discloses where the first processing device is an ASIC configured to process DOCSIS 3.1 signals (Sollner: paragraph 0039: the components can be integrated on to a single silicon chip. Paragraph 0040: In networks compliant with DOCSIS 3.0, the downstream signals 220 occupy a passband with a lower edge at either 54 to 108 MHz and an upper edge in the range of 300-1000 MHz, depending on the implementation.).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        1/27/2022